Citation Nr: 0411581	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  02-10 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila,
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death; and if so, entitlement to service connection 
for the cause of the veteran's death. 


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had recognized service in the New Philippine 
Scouts from July 1946 to February 1949.  He died in August 
1985.  The appellant is his widow.

By an August 1995 rating decision, the RO denied the 
appellant's original claim for service connection for the 
cause of the veteran's death.

This matter comes to the Board of Veterans' Appeals (Board) 
from RO rating decisions in October 1999 and August 2000 that 
determined that new and material evidence was submitted to 
reopen the claim, but then denied service connection for the 
cause of the veteran's death as not well grounded.  The 
appellant submitted a notice of disagreement in October 2000.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminated the well grounded requirement, and provided for 
the re-adjudication of claims denied as not well grounded 
between July 1999 and November 2000.  See Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).

Upon re-adjudication, the RO again reopened the appellant's 
claim, but denied service connection for the cause of the 
veteran's death; a Statement of the Case (SOC) was issued in 
April 2002.  The appellant submitted a substantive appeal in 
July 2002, and testified before a Hearing Officer at the RO 
in September 2002.

In August 2003, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  Following 
the hearing, the appellant submitted additional evidence to 
the Board, waiving initial RO consideration of the evidence.  
The Board accepts that evidence for inclusion in the record.  
See 38 C.F.R. § 20.800 (2003).

As a preliminary matter, regardless of the RO's action, the 
Board must address the question of new and material evidence 
in the first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim of service 
connection for the cause of the veteran's death and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the 
RO).  

Only where the Board concludes that new and material evidence 
has been received does it have jurisdiction to consider the 
merits of the claim of service connection for the cause of 
the veteran's death.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In an August 1995 decision, the RO denied service 
connection for the cause of the veteran's death.  Although 
notified of that decision in September 1995, the appellant 
did not initiate an appeal.

3.  New evidence associated with the claims file since the 
August 1995 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

4.  The veteran died in August 1985. 

5.  At the time of the veteran's death, service connection 
was not in effect for any disability. 

6.  The cause of the veteran's death was a bleeding peptic 
ulcer. 

7.  The veteran is not shown to have manifested peptic ulcer 
disease in service, or to have manifestations of peptic ulcer 
disease to a degree of 10 percent disabling within one year 
from the date of the veteran's separation from active 
service. 

8.  The primary or contributory causes of the veteran's 
death-i.e., bleeding peptic ulcer-are not related to a 
disease or injury incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.	The RO's August 1995 denial of service connection for the 
cause of the veteran's death is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

2.	Evidence received since the RO's August 1995 denial is new 
and material; thus, the criteria for reopening the claim for 
service connection for the cause of the veteran's death are 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §3.156(a) 
(effective prior to August 29, 2001).

3.  The veteran is not shown to have disability manifested by 
peptic ulcer due to disease or injury that was incurred in or 
aggravated by active service; nor may any disability be 
presumed to have been incurred in service; nor did a service-
connected disability cause or contribute substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1131, 1310, 7104 (West 2002); 38 C.F.R. § 3.303, 
3.309, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records at the time of the veteran's 
enlistment examination in 1946 and at separation in 1949 show 
no defects.

Private medical records show that the veteran had been 
treated and hospitalized for a bleeding peptic ulcer, severe 
anemia, and hypotension in August 1985.

The veteran died on August [redacted], 1985.  His death certificate 
shows that the immediate cause of death was bleeding peptic 
ulcer.

At the time of the veteran's death, service connection had 
not been established for any disability.

Based on the evidence shown hereinabove, in August 1995, the 
RO denied the appellant's original claim of service 
connection for the cause of the veteran's death, on the basis 
that there was neither evidence of treatment during service 
for the death-causing condition, nor evidence of treatment 
for peptic ulcer disease within one year following separation 
from service in 1949.

The evidence received subsequent to the August 1995 RO rating 
decision includes private medical records of hospitalization, 
noted above; a joint affidavit of two individuals, attesting 
that the veteran had symptoms of peptic ulcer disease when he 
was discharged from service in 1949; a statement from the 
appellant, indicating that the veteran had suffered from 
symptoms of peptic ulcer disease ever since he was discharged 
from service; and a June 2000 certification from a private 
physician, attesting that two individuals knew the veteran 
had been treated at the health center, not long after being 
discharged from service, for intermittent symptoms of 
epigastric pain.

The June 2000 certification from the private physician (the 
municipal health officer, now retired) also suggests that the 
bleeding peptic ulcer, which caused the veteran's death, was 
already there before the veteran was discharged from service 
and was aggravated not long thereafter.  The private 
physician appears to base this opinion upon the reported lay 
history of the veteran's consultation and treatment visits at 
the health center.

In May 2001, a provincial municipal health officer in the 
Republic of the Philippines certified that the veteran had no 
medical records in that office, and that all records were 
disposed of after a five-year period.
 
In December 2001, the appellant submitted a record of job 
resignation, indicating that the veteran had quit his job in 
July 1966 because working at night had been detrimental to 
his health.

In September 2002, the appellant testified before a Hearing 
Officer at the RO that the veteran had been suffering from 
symptoms of peptic ulcer since 1949, and that the records of 
the treating physician at that time are no longer available.

In August 2003, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge that the veteran had been treated by a physician in the 
late 1940's and 1950's for peptic ulcer; and that the veteran 
already had bleeding peptic ulcer after his separation from 
service.

In August 2003, the appellant submitted a joint affidavit of 
two disinterested persons, each attesting that:  The veteran 
had manifested symptoms of peptic ulcer since 1949; that he 
had bouts with this sickness from time to time until he died; 
and that the appellant had always been the veteran's 
caregiver in times of sickness.

II.  Analysis of the Petition to Reopen

A.	Duties to Notify and Assist

As noted above, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A.              § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  

In view of this statutory provision and the Board's favorable 
disposition of the petition to reopen the claim for service 
connection for the cause of the veteran's death, the Board 
finds that all notification and development action needed to 
fairly adjudicate this aspect of the appeal has been 
accomplished.  




B.  Legal Analysis

As indicated above, in an August 1995 decision, the RO denied 
service connection for the cause of the veteran's death.  The 
appellant did not appeal the denial, and that decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated in April 1999.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the April 1999 
date of claim culminating in the instant appeal, the Board 
will apply the version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001; that version appears in the 2001 
edition of Title 38 of the Code of Federal Regulations.]

In determining whether new and material evidence has been 
presented, VA initially must decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not duplicative or "merely cumulative" of 
other evidence then of record.  This analysis is undertaken 
by comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial of the claim, prior to its re-adjudication 
under the VCAA, was the August 1995 RO denial of service 
connection for the cause of the veteran's death.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Of the evidence added to the record, the Board finds that the 
affidavits, suggesting symptomatology of peptic ulcer disease 
following the veteran's discharge from service and continuing 
until his death in 1985, as well as the private physician's 
(former health officer's) certification of the veteran's 
history of consultation and treatment, constitute new and 
material evidence to reopen the claim for service connection 
for the cause of the veteran's death.  This evidence is new, 
in that it was not previously before agency adjudicators, and 
is not cumulative or duplicative of other evidence of record.  
The evidence is also material for purposes of reopening the 
claim.  While none of the evidence establishes in-service 
treatment or diagnosis of peptic ulcer, the Board notes that, 
to constitute new and material evidence for the purposes of 
reopening a previously disallowed claim, the evidence need 
only, at a minimum, "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability," even where it will not eventually 
convince VA to alter its decision.  See Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156.   The Board finds that newly 
received evidence, to specifically include the affidavits of 
individuals and certification of a private physician, meets 
this requirement.  

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for the cause 
of the veteran's death are met.

II.  Service Connection for the Cause of the Veteran's Death

A.  Duties to Notify and Assist

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, as noted above, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim on appeal has been 
accomplished.

Through the April 2002 SOC and the September 2002 
supplemental SOC, as well as the April and October 2001 
letters, the RO notified the appellant of the legal criteria 
governing the claim, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim for service connection for the cause of the 
veteran's death.  Thus, the Board finds that the appellant 
has received sufficient notice of the information and 
evidence needed to support the claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the RO's April and October 2001 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed her that VA would make reasonable efforts to help 
her get evidence necessary to support her claim, 
particularly, medical records, if she gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The RO's letters 
requested that the appellant provide the names and addresses 
of medical providers, the time frame covered by the records, 
and the condition for which the veteran was treated, and 
notified her that VA would request such records on her behalf 
if she signed a release authorizing it to request them.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the appellant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.    In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  Pelegrini, 17 Vet. App. at 422.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
after the rating action on appeal, and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
this matter has not, in any way, prejudiced the appellant.  
As indicated above, the RO re-adjudicated the appellant's 
claim in accordance with the VCAA; the appellant was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO specifically notified the appellant of the VCAA duties 
to notify and assist in the April and October 2001 letters; 
the RO did not re-adjudicate the claim until April 2002, well 
after the one-year period for response to the initial notice 
letter.  See 38 U.S.C.A. § 5103(b)(1).  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the appellant.  As indicated herein, the RO has obtained 
copies of the veteran's service medical records, and records 
of treatment at the time of his death.  The RO made several 
attempts to obtain records of the veteran's medical treatment 
that he received soon after his discharge from service, but 
those records appear to have been destroyed.  Likewise, the 
appellant has been given opportunities to submit and/or 
identify other evidence to support her claim.  Significantly, 
no outstanding sources of pertinent evidence, to include from 
any treatment providers, has been identified, and the 
appellant has not indicated that there is any outstanding 
pertinent evidence that has not been obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in the Board's proceeding with a 
decision on the claim on appeal at this juncture.

B.  Legal Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection for peptic ulcer may also be presumed if 
it is shown to have been manifested to a compensable degree 
within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In this case, service connection had not been established for 
any disability prior to the veteran's death.  However, as 
noted above, the June 2000 certification from a private 
physician suggests that the veteran's peptic ulcer was 
"already there" at the time of the veteran's separation 
from service.  The private physician provided a reason for 
his opinion-namely, that the veteran had sought treatment at 
the health center soon after his separation from service, as 
reflected by lay testimony.  The private physician had 
reviewed neither the veteran's claims file nor his service 
medical records.  Of significance, the Board notes that the 
veteran's service medical records, including his separation 
examination, contain no complaints or findings regarding a 
peptic ulcer.  Under these circumstances, the Board finds 
that the private physician's opinion, being based on reported 
history of the veteran's experiencing peptic ulcer 
symptomatology since his discharge from service, lacks 
probative value.

While symptomatology of peptic ulcer disease has been 
demonstrated post-service, no causal connection has been 
shown between the veteran's active service and the cause of 
his death.  Nor is there competent medical evidence showing 
manifestations of peptic ulcer to a degree of 10 percent 
disabling within one year from the date of the veteran's 
separation from active service.  Paulson v. Brown, 7 Vet. 
App. 466 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board recognizes the appellant's testimony that the 
veteran had experienced symptomatology of peptic ulcer 
disease ever since his discharge from service, which 
ultimately caused his death.  While she is competent to 
testify as to her observations, she is not a medical 
professional, and is not qualified to express an opinion as 
to medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board notes that the date of onset of the veteran's 
bleeding peptic ulcer was not listed on the death 
certificate.  Nor is there competent (medical) evidence 
showing a causal connection between the veteran's active 
service and the post-service symptomatology of peptic ulcer 
disease that caused his death.

Having considered all the evidence, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, and the claim must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is inapplicable. 38 U.S.C.A. § 5107.


ORDER

As new and material evidence has been submitted, the claim is 
reopened; but service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



